Citation Nr: 9902641	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Whether the veteran submitted a timely substantive appeal 
with respect to a rating decision dated December 8, 1995. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1952.  This appeal comes to the Board of Veterans Appeals 
(Board) from a February 1997 determination of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.  The RO determined that the 
veteran had not submitted a timely substantive appeal with 
regard to an appeal from a December 1995 rating decision.


FINDINGS OF FACT

1.  The RO issued the veteran notice of a December 8, 1995 
rating action in a letter dated December 13, 1995.

2.  The RO mailed a statement of the case concerning the 
issues in the above rating action to the veteran on August 
13, 1996.

3.  A substantive appeal was not received from the veteran 
until February 3, 1997.


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to a December 1995 rating decision.  38 U.S.C.A. 
§ 7105(a), (d) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 
20.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the ROs December 1995 rating 
decision should not be considered final.  In the December 
1995 rating action the RO denied the veterans claims for 
service-connection for left hip trochanter bursitis, service 
connection for fungal infection of the feet, service 
connection for bilateral carpal tunnel syndrome, and service 
connection for defective hearing.  A letter notifying the 
veteran of the decision and his appellate rights was sent to 
the veteran on December 13, 1995.

In July 1996, the veteran filed a notice of disagreement with 
the December 1995 decision with respect to the claims for 
service connection for left hip trochanter bursitis, for 
service connection for fungal infection of the feet and for 
service connection for defective hearing.  In August 1996, 
the RO sent the veteran a statement of the case.  In a letter 
which accompanied the statement of the case, the RO advised 
the veteran that he must submit a Substantive Appeal 
setting forth his continued disagreement within 60 days or it 
would be assumed that he did not intend to complete his 
appeal.  He was referred to Item 3, of the Instructions in VA 
Form 9, Appeal to Board of Veterans Appeals, if he required 
more time.  A substantive appeal was not received from the 
veteran until February 1997.  

Under the provisions of 38 C.F.R. § 20.302, a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case or within the remainder of the 
one-year period from the date of the mailing of notice of the 
determination being appealed, whichever period ends later.  
In this case, the veteran's substantive appeal was filed 
after the expiration of both of these deadlines.

The veteran has not articulated any specific reason why his 
substantive appeal should be considered timely.  At a 
personal hearing before a hearing officer in April 1997, the 
veteran indicated that he probably received the August 1996 
statement of the case, but he thought that a Veterans Service 
Officer was taking care of all the necessary actions.  The 
veteran further testified that the home address used by the 
RO was correct, and had not changed since the December 1995 
RO decision.

The regulation, 38 C.F.R. § 20.303, provides for a good cause 
extension of time in which to file a substantive appeal.  
However, that regulation makes clear that there must be a 
written request for such extension prior to the expiration of 
the time for filing the appeal.  No such request was received 
from the veteran prior to the expiration of the appeal 
period.

Where, as in this case, the law and not the evidence is 
dispositive, the appeal must be denied because of the absence 
of legal merit.  Sabonis v. Brown,  6 Vet. App. 426, 430 
(1994).


ORDER

The appeal as to timeliness is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
